Citation Nr: 0837101	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as foot condition and flat feet).  


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO.  

In January 2007 the Board denied the issue of service 
connection for bilateral pes planus, claimed as a foot 
condition.  However, the veteran appealed the case to the 
U.S. Court of Appeals for Veteran's Claims (CAVC) and an 
Order that granted a Joint Motion for Remand was issued in 
April 2008.  The Board then requested a VA medical expert 
opinion in June 2008.  

In an August 2008 statement, the veteran addressed his claims 
of service connection for a mental disorder and for aortic 
stenosis.  The Board finds that neither is before the Board 
for the purpose of appellate review and refers these matters 
back to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In January 2007, the Board denied the claim of service 
connection for bilateral pes planus and the veteran appealed 
the case to CAVC.  

In compliance with the April 2008 Joint Motion for Remand the 
Board requested a medical opinion in June 2008 that was 
completed in July 2008.  

In August 2008, the veteran submitted a statement and a 
Medical Opinion Response Form on which he checked that the 
box that he was "submitting the enclosed argument and/or 
evidence.  Please remand my case to the AOJ (Agency of 
Original Jurisdiction) for review of this new evidence 
submitted by me."  

Therefore, in compliance with 38 C.F.R. § 20.1304 (c) the 
veteran's claim of service connection for bilateral pes 
planus must be remanded to the RO for a de novo review of the 
claim and any other indicated action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The AOJ should undertake a de novo review 
the veteran's claim of service connection 
for pes planus, to include consideration 
the newly submitted evidence.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the veteran and 
his representative with an appropriate 
Supplemental Statement of the Case 
(SSOC), that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for any determination, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


